In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00058-CR



       STEVEN DEWAYNE PRUITT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323371




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
        Steven Dewayne Pruitt pled guilty and was placed on ten years’ deferred adjudication

community supervision for burglary of a habitation while exhibiting a deadly weapon. Pruitt filed

this appeal alleging that his guilty plea was not voluntary. We affirm the trial court’s judgment.

A.      Facts

        In this case and two companion cases,1 Pruitt was charged with one count of burglary of a

habitation and two counts of delivery of marihuana. On February 3, 2014, Pruitt waived his right

to a jury in all three cases and entered pleas of “guilty” to the two counts of delivery of marihuana.

Pruitt then pled “not guilty” to the burglary charge in this case and proceeded to a non-jury trial to

the bench. The trial court found that Pruitt had entered into his guilty pleas freely, voluntarily,

knowingly, and competently and ordered that a presentence investigation (PSI) report be prepared.

The trial court then set the two delivery matters for sentencing and set the burglary case for trial

on February 12, 2014.

        Before the February 12 trial began, the trial court told Pruitt that he was charged with

burglary of a habitation with intent to commit aggravated assault with a deadly weapon, which is

a first degree felony. After a long discussion at the bench, the trial court corrected itself and

clarified for Pruitt that the charge was actually burglary of a habitation with a deadly-weapon

finding, which is a second degree felony. The court then incorrectly advised Pruitt that he was




1
 Pruitt appeals his conviction for delivery of marihuana in an amount between one-fourth ounce and five pounds and
resulting two-year sentence in our cause number 06-14-00051-CR. In our cause number 06-14-00059-CR, Pruitt
appeals from a conviction of delivery of marihuana in an amount between one-fourth ounce and five pounds in a drug-
free zone.

                                                        2
eligible for deferred adjudication despite the fact that he had pled not guilty to the offense. In fact,

deferred adjudication was only available if Pruitt pled guilty or nolo contendere.2 After hearing

the evidence presented at trial, the court found Pruitt guilty of burglary of a habitation and two

counts of delivery of marihuana and set a single hearing date—February 26, 2014—for sentencing

in all three cases.

         During the February 26 sentencing hearing, the trial court received the PSI report and

realized that Pruitt was actually not eligible for deferred adjudication in this case due to his plea

of not guilty. As a result, the trial court explained the situation to Pruitt and took corrective action.

First, the trial court withdrew its finding of guilt entered on February 12, 2014. Second, the trial

court allowed Pruitt to withdraw his not guilty plea and plead guilty to the charges, thereby making

him eligible for deferred adjudication as was represented to him before trial began. At the

conclusion of the sentencing hearing, the court deferred adjudication and placed Pruitt on

community supervision for ten years in this case. In his sole point of error, Pruitt argues that his

plea of guilty in this case was involuntary because the trial court incorrectly admonished him

regarding the punishment range and his eligibility for deferred adjudication.

B.       Analysis

         1.       Standard of Review

         A trial court is required to admonish a defendant as to the applicable range of punishment

for the offense(s) charged before accepting a guilty plea. TEX. CODE CRIM. PROC. ANN. art.


2
 See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(a) (West Supp. 2014) (“the judge may, . . . after receiving a plea of
guilty or plea of nolo contendere . . . defer further proceedings without entering an adjudication of guilt, and place the
defendant on community supervision.”).
                                                            3
26.13(a)(1) (West Supp. 2014). Article 26.13 does not require that the trial court admonish a

defendant regarding his eligibility for community supervision as part of the range of punishment

admonishment. Hampton v. State, 435 S.W.3d 303, 307 (Tex. App.—Houston [1st Dist.] 2014,

pet. ref’d). “However, if the trial court volunteers an admonishment on [community supervision],

the court has a duty to admonish the defendant accurately.” Id.; see Ex parte Williams, 704 S.W.2d
773, 775 (Tex. Crim. App. 1986). When an admonishment error is claimed under Article 26.13(a),

the claim is not constitutional, because those admonishments are not constitutionally required. The

purpose of Article 26.13(a) admonishments is to assist the trial court in ensuring that the guilty

plea is knowingly and voluntarily entered. Thus, the claimed error is subject to a harm analysis

under Rule 44.2(b) of the Texas Rules of Appellate Procedure. TEX. R. APP. P. 44.2(b); Aguirre-

Mata v. State, 992 S.W.2d 495 (Tex. Crim. App. 1999).

       2.      Admonishment Regarding Sentencing Range

       The trial court’s incorrect sentencing range admonishment did not occur in connection with

Pruitt’s subsequent guilty plea. Rather, the incorrect statements were made before Pruitt pled not

guilty to the charge and proceeded to trial on guilt/innocence. Moreover, the court corrected the

erroneous information before the bench trial began. At the subsequent sentencing hearing, when

the trial judge withdrew the finding of guilt and allowed Pruitt to enter a guilty plea, the trial court

correctly admonished Pruitt regarding the applicable range of punishment. Thus, Pruitt was

correctly admonished regarding the applicable range of punishment in this case at the time that he

entered his plea of guilty. Although there was initially some confusion about the range of

punishment in this case, the trial court ultimately provided Pruitt the correct information along

                                                   4
with an explanation both before the original bench trial on February 12 and before Pruitt pled

guilty on February 26. Under these circumstances, we do not believe that the early error

constituted harm “affecting substantial rights” as is necessary to justify reversal under Rule

44.2(b).

        3.      Admonishment Regarding Deferred Adjudication Eligibility

        The trial court incorrectly informed Pruitt that he was eligible for deferred adjudication

even though he pled not guilty and proceeded to trial. However, the trial court realized its mistake

and corrected the error by withdrawing its verdict and allowing Pruitt to plead guilty, thereby

rendering him eligible for deferred adjudication. Moreover, the trial court actually deferred

adjudication in the matter. Under these circumstances, the trial court successfully corrected its

error so that it did not result in harm to Pruitt.

        4.      No Cumulative Error

        Finally, Pruitt argues that the trial court’s error in this case tainted his guilty pleas in the

two delivery of a controlled substance companion cases because the sentences for all three cases

were decided together by the trial court. He argues that his guilty pleas in the other two cases were

necessarily involuntary as a result of the erroneous information provided by the trial court

regarding the burglary case. Although the cases were all handled together in a single set of

proceedings, the erroneous range of punishment and deferred adjudication admonishments, which

were subsequently corrected, had no substantial impact on Pruitt’s decision to plead guilty to the

two delivery charges. We overrule this point of error.



                                                     5
      We affirm the judgment of the trial court.




                                           Ralph Burgess
                                           Justice

Date Submitted:      February 25, 2015
Date Decided:        April 8, 2015

Do Not Publish




                                               6